Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.8 Page 1 of 14

                                                                           FILED
                                                                    2020 DEC 17 AM 8:47
                                                                          CLERK
                                                                    U.S. DISTRICT COURT

DAVID J. HOLDSWORTH (4052)
                                                                              f,:E:CE:]I...IEI1 UE, Di~:-¡ Cc,ud "·IJ]"
Attorney for Plaintiff
                                                                                DEG lG ':20 PM03:2a
9125 South Monroe Plaza Way, Suite C
Sandy, UT 84070
Telephone (801) 352-7701
Facsimile (801) 567-9960
david holdsworth@hotmail.com

  IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                CENTRAL DIVISION
 A YDEN TYLER HATCH a.lea.                               COMPLAINT
 SHATON TYLER HATCH,                               (JURY TRIAL DEMANDED)

              Plaintiff,
                                                 Case: 1:20-cv-00181
       v.                                        Assigned To: Jenkins, Bruce S.
                                                 Assign. Date : 12/16/2020
 SONNY PERDUE, SECRETARY, U.S.                   Oescription: Hatch v. Sonny Perdue
 DEPARTMENT OF AGRICULTURE
 (FOREST SERVICE), AGENCY,                    Civil No.:

               Defendant.                     Hon.

             COMES NOW the Plaintiff, Ayden Tyler Hatch a.lea. Shaton Tyler

Hatch, complains ofDefendant Sonny Perdue, Secretary, U.S. Department of

Agriculture (Forest Service) (hereinafter sometimes referred to as the "Agency"),

demands trial by jury, andas and for causes of action, alleges as follows:

                            JURISDICTION AND VENUE

              1.     Plaintiff brings this civil action pursuant to Title VII of the Civil

Rights Act of 1964, as amended, for discrimination in employment. Jurisdiction is
Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.9 Page 2 of 14




specifically conferred on this Court by 42 U.S.C. § 2000e (5). Equitable and other

relief are also sought under 42 U.S.C. § 2000e (5) (g). Jurisdiction is also based on 28

U.S.C. §§ 1331, 1342 and 42 U.S.C. § 1981, et seq. Where employment

discrimination is based on disability, jurisdiction is conferred by the Vocational

Rehabilitation Act of 1973.

              2.      The Court has jurisdiction of this case pursuant to federal question

-   namely, the interpretation and application of the Title VIi of the Civil Rights Act, as

amended, the V ocational Rehabilitation Act of 1973, and other federal statutory

antidiscrimination laws.

               3.     Venue in the federal district ofUtah is proper in that the actions

and decisions giving rise to the causes of action alleged herein occurred in the federal

district of Utah.

                                        PARTIES

               4.     Plaintiff Ayden Tyler Hatch is a citizen of the United States anda

resident of the State ofUtah.

               5.     The Defendant Sonny Perdue is the Secretary ofthe U.S.

Department of Agriculture (Forest Service), and authorized head ofthe U.S.

Department of Agriculture. At all thnes relevant hereto, the U.S. Department of




                                              2
Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.10 Page 3 of 14




Agriculture employed 15 or more employees and was an "employer" within the

meaning of Title VII of the Civil Rights Act and the Vocational Rehabilitation Act.

                              STATEMENT OF FACTS

               6.    At all titnes relevant hereto, Mr. Hatch worked for the U.S.

Department of Agriculture, U.S. Forest Service, at the Weber Basin Job Corps Center,

in Ogden, Utah. He worked as a Social Services Assistant.

               7.    Mr. Hatch is a veteran having served his country in the military in

Afghanistan.

               8.    During his employment, Mr. Hatch's supervisor was Aaron Ota,

Assistant Shift Supervisor. His second-line supervisor was Pamela Livingston Lewis,

Acting Residential Living Manager. In turn, Ms. Lewis reported to Donica Bigelow,

Director of the Center.

               9.    Mr. Hatch was hired in 2016.

               10.   As new hire, Mr. Hatch was subject to a two-year probation

period.

               11.   Mr. Hatch alleges that, as a new hire, he was not provided with

any formal training, management did not train him on how to handle a number of

common situations.




                                            3
Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.11 Page 4 of 14




              12.    Mr. Hatch went through his first year of the two-year probation

period without any problems.

              13.    As Mr. Hatch progressed into his second year, he noticed that Ms.

Lewis seemed to take a dislike to him. He alleges she disliked him because he was an

individual with a disability by virtue of his military service and status as a veteran. Ms.

Lewis began to bully and harass him.

              14.    In June 2017, he filed a Complaint alleging Ms. Lewis was

harassing him. Mr. Hatch filed this Complaint with the MSPB's Office of Special

Counsel.

              15.    Thus, in _____ 2017, Mr. Hatch filed a Complaint against

Pamela Livingston Lewis in which he alleged harassment. Mr. Hatch's allegations

included Ms. Lewis being overbearing, talking down to him, making demeaning

comments, yelling at him, accusing him of not knowing how to do his job, accusing

him of not doing his job, telling him he couldn't do anything right, correcting him in

public, second-guessing and overruling his decisions regarding student punishment.

              16.    Management supposedly investigated Mr. Hatch's allegations of

harassment, but refused to give the findings of that investigation to Mr. Hatch' s

representative.




                                             4
Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.12 Page 5 of 14




              17.   Mr. Hatch alleges that, after he complained, Ms. Lewis treated

him very differently and adversely compared to how she treated him before he

complained.

              18.   Mr. Hatch alleges that, after he filed his Complaint, management

became aware of the Complaint and, shortly thereafter, management decided to

terminate his employment. Mr. Hatch alleges that Ms. Lewis went to his mother (who

also works at the Job Corps Center) and complained that Mr. Hatch had "stabbed her in

the back" by filing the Complaint.

              19.    Mr. Hatch alleges that Ms. Lewis then searched for and compiled

a list of alleged SOP violations and submitted the information to her manager, Donica

Bigelow.

              20.    On September 6, 2017, Mr. Hatch's management issued Mr.

Hatch a Notice ofTermination.

              21.    Mr. Hatch alleges the reasons which the Agency gave for the

termination are pretextual and that the real, true and underlying reason for the

termination was because ofhis involvement in protected activity and management's

motive and plan to retaliate against him:

                     (a)    Temporal proximity;




                                            5
Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.13 Page 6 of 14




                     (b)   Management never involved Mr. Hatch's first-level

     supervisor, Aaron Ota, in asking Mr. Ota about Mr. Hatch's performance and

     never informed Mr. Ota that upper level management was terminating his

     employment;

                     (e)   Upper level management fired Mr. Hatch without providing

     him any advance notice, progressive discipline or placing him on a Performance

     Improvement Plan. Mr. Hatch alleges he was never notified of the issues prior

      to management giving the Notice of Termination to him. He alleges he never

      received any counseling regarding performance or conduct prior to the letter of

      termination;

                     (d)   Mr. Hatch alleges that, although the Agency could have

      provided but did not have to provide him with any progressive discipline, its

      standard practice was to provide all employees with notice of problems with

      their performance or conduct and the opportunity to improve and some

      reasonable period of time within which to improve and manifest any such

      improvement, before proceeding to terminate the employees;

                     (e)   Mr. Hatch alleges that, after she complained, management

      treated him differently than how it treated similarly situated coworkers who also

      allegedly violated SOP; management did not discipline them or terminate their


                                           6
Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.14 Page 7 of 14




      employment. Among such similarly situated employees, he identifies Andrea

      Johnson and Matt Hansen.

              22.    After receiving the September 6, 2017 Notice ofTermination, Mr.

Hatch filed an EEO Complaint, alleging the Agency had retaliated against him for

engaging in protected activity.

              23.    The Agency forwarded Mr. Hatch's EEO Complaint to an

independent third party who conducted an investigation and compiled a Report of

Investigation ("ROI").

              24.    After receiving the ROI, Mr. Hatch requested a hearing.

              25.    The Administrativc Law Judge assigned to the case concluded that

Mr. Hatch had failed to show that the Complaint he had filed against Ms. Lewis with

the MSPB' s Office of Special Counsel constituted protected activity in the EEO sense

and dismissed Mr. Hatch's EEO Complaint.

              26.    Mr. Hatch then appealed that decision of dismissal to Equal

Employment Opportunity Commission's ("EEOC") Office ofFederal Operations.

              27.    In an appellate decision, the OFO initially determined that the

dismissal on the ground that Mr. Hatch did not engage in EEO protected activity may

not have been appropriate and treated the Administrative Law Judge's decision as a

summary judgment decision on the merits. The OFO found that there were not


                                            7
Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.15 Page 8 of 14




genuine disputes as to material facts and that Mr. Hatch had failed to establish, by a

preponderance of the evidence, that the reasons the Agency had articulated for the

termination were a pretext for unlawful retaliation for having engaged in prior

protected EEO activity and so the Commission affirmed the Administrative Law

Judge's decision on other grounds.

              28.    Mr. Hatch requested reconsideration.

              29.    In a decision on the reconsideration dated October 1, 2020, the

OFO determined that, to prevail, Mr. Hatch had to demonstrate that the appellate

decision involved a clearly erroneous interpretation of material fact or law or would

have a substantial impact on the policies, practices or operations ofthe Agency. The

OFO found that Mr. Hatch's request for reconsideration had not satisfied that standard

and so denied Mr. Hatch's request for reconsideration, thereby affirming the

Administrative Law Judge's Decision and OFO's !ater affirmance on other grounds.

              30.     Said Decision on Request for Reconsideration notified Mr. Hatch

ofhis right to file a civil action in an appropriate U.S. District Court within ninety (90)

days from the date that he received the Decision.

               31.    The Decision stated: ·

                     "For timeliness purposes, the Commission will
               presume that thc dccision was receivcd within five (5)
               calendar days after it was made available to the parties."


                                               8
Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.16 Page 9 of 14




                                 CAUSES OF ACTION

                     FIRST CAUSE OF ACTION
       DISCRIMINATION ON THE BASIS OF STATUS AS A VETERAN

             32.    Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through   !}¡_ above as if alleged in full herein.
             33.    At all thnes relevant to this Complaint, Mr. Hatch was a veteran.

             34.    Mr. Hatch suffered an adverse employment action in that the

Agency terminated his employment. The Agency did not have a good-faith basis to

terminate Mr. Hatch: (a) as Mr. Hatch had received positive employment reviews; and

(b) the reasons articulated by the Agency for the demotion were pretextual, false and/or

exaggerated. The Agency has discriminated against Mr. Hatch because ofhis status as

a veteran.

              35.    The Agency has a progressive discipline policy requiring

management to provide counseling to an employee before being able to take adverse

employment action against an employee. the Agency's Human Resources Department

told Mr. Hatch that he must follow this policy when disciplining employees.

              36.    Mr. Hatch had an expectation and understanding and relied on the

fact that the Agency had a policy of counseling employees before disciplining them.

the Agency did not follow such policy in demoting Mr. Hatch because he had receivcd

no counselings prior to the demotion.

                                              9
Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.17 Page 10 of 14




              37.     Mr. Hatch has been damaged by the Agency's unlawful

discrimination on the basis of age in an amount to be proven more fully at trial.

                       SECOND CAUSE OF ACTION
               DISCRIMINATION ON THE BASIS OF DISABILITY

               38.    Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through   r+ above as if alleged in full herein.
               39.    During the relevant time period, Mr. Hatch was an individuald

with disabilities.

               40.     Mr. Hatch's disabilities substantially limited severa! of his major

life activities and Mr. Hatch is a person with a disability under the Vocational

Rehabilitation Act.

               41.    Ms. Lewis was aware ofMr. Hatch's condition and disability.

               42.    Ms. Lewis disciplined Mr. Hatch for work-place conduct while

Mr. Hatch was disabled, without accommodating Mr. Hatch.

               43.    Ms. Lewis did this in spite of the fact that she knew that Mr.

Hatch was disabled. the Agency has discriminated against Mr. Hatch on the basis of

his disability by disciplining him and without offering him reasonable accommodation.




                                              10
Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.18 Page 11 of 14




              44.    Mr. Hatch has been damaged by the Agency's unlawful

discrimination on the basis of his disability in an amount to be more proven more fully

at trial.

                    THIRD CAUSE OF ACTION
   TERMINATION IN VIOLATION OF PUBLIC POLICY- RETALIATION

              45.    Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through jJ_ above as if alleged in full herein.

              46.    As Mr. Hatch progressed into his second year, he noticed that Ms.

Lewis seemed to take a dislike to him. He alleges she disliked him because he was an

individual with a disability by virtue of his military service and status as a veteran. Ms.

Lewis began to bully and harass him.

              47.    In June 2017, he filed a Complaint alleging Ms. Lewis was

harassing him. Mr. Hatch filed this Complaint with the MSPB Office of Special

Counsel.

              48.    When Mr. Hatch filed with the MSPB Office of Special Counsel,

he advised the _ _ _ _ 1n so doing, he was acting in support of clear and

substantial public policies.

              49.     By terminating him for engaging in actions in compliance with

 and in furtherance of clear and substaritial public policies, the Agency wrongfully

 terminating Mr. Hatch.

                                             11
Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.19 Page 12 of 14




              50.    Mr. Hatch has been damaged by the Agency's wrongful

termination in an amount to be proven more fully at trial.

                   Ftif~AUSE OF ACTION
  TERMINATION IN VIOLATION OF PUBLIC POLICY- RETALIATION

              51.    Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through   )Õ   above as if alleged in full herein.

              52.    As Mr. Hatch progressed into his second year, he noticed that Ms.

Lewis seemed to take a dislike to him. He alleges she disliked him because he was an

individual who had engaged in protected EEO activity. Ms. Lewis began to bully and

harass him.

              53.    In June 2017, he filed a Complaint alleging Ms. Lewis was

harassing him. Mr. Hatch filed this Complaint with the MSPB Office of Spedal

Counsel.

               54.    When Mr. Hatch filed with the MSPB Office of Spedal Counsel,

 he advised the _____ In so doing, he was acting in support of clear and

 substantial public polides.

               55.    By terminating him for engaging in actions in compliance with

 and in furtherance of clear and substantial public polides, the Agency wrongfully

 terminating Mr. Hatch.



                                              12
Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.20 Page 13 of 14




              56.    Mr. Hatch has been damaged by the Agency's wrongful

termination in an amount to be proven more fully at trial.

                                    IV. DAMAGES

              57.    Mr. Hatch alleges the Agency's actions and inactions have caused

him various losses, injuries and other damages, including lost wages, lost benefits,

emotional distress and damages to his employability.

                              V. RELIEF REQUESTED

              Accordingly, based on the above allegations, claims and damages,

Petitioner requests the following relief, specifically an Order and Judgment:

              1.     Declaring that the Agency discriminated against Mr. Hatch on the

                     basis of his veterans status and disability, in violation of the Title

                     VII of the Civil Rights Act, the V ocational Rehabilitation Act;

              2.     Awarding Mr. Hatch "make whole" relief, including possible

                     reinstatement, full training and fair evaluations of his performance;

              3.     Awarding Mr. Hatch lost wages and benefits from the time the

                     Agency terminated Mr. Hatch until it reinstates him;

              4.     In lieu of reinstatement, awarding Mr. Hatch the lost wage and lost

                     benefit differential from the thne the Agency terminated Mr. Hatch




                                             13
Case 1:20-cv-00181-BSJ Document 3 Filed 12/17/20 PageID.21 Page 14 of 14




                 until Mr. Hatch secures comparable employment, or for a period of

                  five years, whichever occurs first;

            5.    Awarding Mr. Hatch his reasonable attorney's fees and costs;

            6.    Awarding Mr. Hatch such other relief as may be just and equitable.

            DATED this &day ofDecember, 2020.


                                               ~ .
                                        /si David J Holdsworth
                                       David J. Holdsworth
                                       Attorney for Plaintiff




                                         14
